DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 	Claim 6 is amended. Claims 1-7 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2009/0044929) in view of Xiao (US 2019/0075681).

Regarding claims 1, 2, and 4, Yeh teaches a water (Para. [0039]) cooling radiator (10) comprising: a pump (48, 49, 480) having a pump outlet (peripheral portion communicating with 470) and a pump inlet (central portion communicating with 472); and a water cooling radiator (10) including a first chamber (40) forming at least a portion of a water receiving room (Fig. 3; 43, 44, 46) and a plurality of mutually communicable water passages (interiors of 12); the water-receiving room has water received therein and the water has a level in the water-receiving room (Para. [0034]; if both the tubes and pipes are “filled” as disclosed, the intermediate structures are “filled” as well, i.e. the level in the water receiving room is the entire height of the water receiving room); all inlets and outlets of the chamber and pump are located lower than or flush with the level of the water in the water-receiving room (the room is entirely filled as previously established); and the pump is detachably integrated into the water-cooling radiator (see screws which attach pump assembly 48, 49, 480 in Fig. 2), per claim 1; a second chamber (13) communicable with the first chamber via a group of communicating members (12); the communicable passages are provided in each of the group of communicating members (12 are uniformly hollow tubes; their interiors are the passages); the working fluid is pumped into the water receiving room (via pump 480) and the communicable water passages (see flow lines in Fig. 3), per claim 2; and the first chamber is divided into a first (44), middle (43), and fourth (46) water receiving compartment (see Fig. 3); the first water-receiving compartment (44) is provided with a water inlet port (hole 411) and the fourth water receiving compartment (46) is provided with a water outlet port (hole 410; Fig. 2); the first, middle, and fourth water receiving compartments are separated from and independent of one another (via 42 and 471; Fig. 3); the second chamber (13) is divided into a fifth (15) and sixth (16) water-receiving compartment (Fig. 3) which are independent of each other (Fig. 3; divided by member 14); and the communicating members (12) include firths through fourth member groups, the first (44) and middle (43) water receiving compartments communicate with the first (15) water-receiving compartment via first (left-most 12 with upward flowing lines; Fig. 3) and second (central 12 with downward flowing lines; Fig. 3) communicating members; and the middle (43) and the fourth (46) water-receiving compartments communicate with the sixth (16) water-receiving compartment via the third (central 12 with upward flowing lines; Fig. 3) and fourth (right-most 12 with downward flowing lines; Fig. 3) communicating members, per claim 4.
Yeh does not teach that a first chamber outlet and a first chamber inlet correspond, respectively, with the pump inlet and pump outlet nor that the middle compartment is divided into a second and a third water-receiving chamber.
Xiao teaches that it is old and well-known to divide a middle chamber which receives water from radiator tubes at one side (1) and discharges water to radiator tubes at a second side (4; Fig. 3-a1) into two different chambers (via the upright divider illustrated immediately to the right of the numeral 2 in Fig. 3-a1) in order to allow for mounting a pump (2) in the middle chamber (see Fig. 3-a1); the chamber outlet (outlet from “A” near circled 2 in Fig. 3-a1) aligns with the pump inlet (see Fig.) and the chamber inlet (inlet to “B” near circled 3 in Fig. 3-a1) aligns with the pump outlet (see Fig.).
It would have been obvious to one of ordinary skill in the art to relocate the pump of Yeh into the middle chamber, along with the appropriate division of the middle chamber into a second and third chamber, and chamber inlet/outlet correspondence with the pump inlet/outlet as taught by Xiao, in order to allow for installation, access, and repair of the pump without affecting other flow lines (such as 50, 51) as is currently required by Yeh.

Yeh further teaches: the group of communicating members is externally provided with a plurality of radiating fins (11; Fig. 3), per claim 3; the communicating members (12) each have two open ends and a hollow intermediate section communicable with the two open ends (see Fig. 3), per claim 7.

Regarding claim 5, Yeh further teaches that first and second pipes (51, 50) are connected to the water inlet and outlet ports, respectively (see Fig. 2).

Regarding claim 6, Xiao further teaches that the pump mounting recess (21; Figs. 2-a and 3-a1) is provided at an inner side of the first chamber (see Fig. 3-a1) with a connecting flow passage located in the second water-receiving compartment to communicate with the outlet and the inlet (Fig. 3-a1; the flow passage to the left of 21 formed, at least in part, by the sidewalls of 21).

Response to Arguments
Applicant’s arguments filed 7/19/22 are not persuasive.
Firstly applicant asserts that Xiao and Yeh have “another space to install the pumping device”, which supposedly is distinct from the mounting recess of the claims. The mounting recess of Xiao is defined by the element 21 and it is not clear in what way the applicant considers this to differ from the claim requirements.
Next the applicant asserts that the teachings of Yeh and Xiao are not combinable. The first rationale is that the orientation of the two pumps are different with respect to a horizontal direction. This is not persuasive as the required rearrangements are well-within the ordinary skill in the art and merely amount to plumbing directionality of the interior of the second and third chambers. The second rationale given, that the “position of the pump will provide the inside water with directionality” is merely an argument of bodily incorporation that does not take into account that the orientation of the pump of Xiao is not being imported into Yeh wholesale, only the location of the pump such that it communicates with second and third chambers.
The remainder of the remarks are merely recitations of caselaw and do not provide any arguments as defined under 37 CFR 1.111(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763